Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Arguments
The Amendment filed 05/24/2021 has been entered. Claims 1-20 are currently pending in this application. Claims 19-20 are withdrawn.
Applicant’s arguments, see Pages 8-14, filed 05/24/2021 with respect to the rejection(s) of claim(s) 13-18 have been considered but are moot. Regarding limitations of the instant case in view of the amended Claims and upon further considerations, a new ground(s) of rejection, necessitated by the amendments is made in view of different interpretation of the previously applied references and/or new prior art as presented in this Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 14, it has the claim limitation of "the black material and the linear polarizer material are two different materials; the black material is in and of itself light blocking; and the linear polarizer material is in and of itself at least partially light transmitting”. However claim 14 depends on the claim 13, which includes the black material and the linear polarizer material being two different materials, the black material being in and of itself light blocking, the linear polarizer material being in and of itself at least partially light transmitting. Therefore claim 14 fails to further limit the subject matter of the claim upon which it depends. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nam (US 2016/0116798).
Regarding claim 13, Nam teaches a display substrate (Fig. 7, [0104-0111]) having an inter-subpixel region (the region corresponding to PA in Fig. 7, [0076, 0094, 0084]) and a subpixel region (the region corresponding to DA in Fig. 7, [0076, 0094, 0084]), comprising: 
a base substrate (900 in Fig. 7); and 
a black matrix (the BM3 and the portions of 1010/1020 within PA in Fig. 7, [0107-0111]) in the inter-subpixel region (the region corresponding to PA in Fig. 7, [0076, 0094, 0084]) and on the base substrate (900 in Fig. 7), and comprising a linear polarizer layer (the portions of 1010/1020 corresponding to P1 within A1 in Picture 1) in a first region (the region corresponding to A1 in Picture 1, A1 is a region in PA and only has wire grid polarizer corresponding to P1 and a portion of CF) of the inter-subpixel region (the region corresponding to PA in Fig. 7, [0076, 0094, 0084]) and outside the subpixel region (the region corresponding to DA in Fig. 7, [0076, 0094, 0084]), and a black material layer (the portions of BM 3 corresponding to B2 within A2 in Picture 1) in a second region (the region corresponding to A2 in Picture 1, A1 is a region in PA and only has black matrix material corresponding to B1) of the inter-subpixel region (the region corresponding to PA in Fig. 7, [0076, 0094, 0084]) and outside the subpixel region (the region corresponding to DA in Fig. 7, [0076, 0094, 0084]), the second region (the region corresponding to A2 in Picture 1, A1 is a region in PA and only has black matrix material corresponding to B1) outside the first region (the region corresponding to A1 in Picture 1, A1 is a region in PA and only has wire grid polarizer corresponding to P1 and a portion of CF); 
wherein orthographic projections of the black material layer (the portions of BM 3 corresponding to B2 within A2 in Picture 1) and the linear polarizer layer (the portions of 1010/1020 corresponding to P1 within A1 in Picture 1) on the base substrate (Fig. 7, [0104-0111]) are substantially non-overlapping (Picture 1, Fig. 7); and 
the black matrix (the BM3 and the portions of 1010/1020 within PA in Fig. 7, [0107-0111]) is absent of a black material (Picture 1, Fig. 7, [0107-0109]) in the first region (the region corresponding to 

    PNG
    media_image1.png
    312
    405
    media_image1.png
    Greyscale

Picture 1 (From Fig. 7 of Nam, US 2016/0116798)

Regarding claim 14, Nam also teaches that the black material (Picture 1, Fig. 7, [0111]) and the linear polarizer material (Picture 1, Fig. 7, [0109]) are two different materials (Picture 1, Fig. 7, [0107-0111]), the black material being in and of itself light blocking (Picture 1, Fig. 7, [0111]), the linear polarizer material being in and of itself at least partially light transmitting (Picture 1, Fig. 7, [0005, 0107-0109]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Nam as applied to claim 13 above, and in view of Lee (US 2005/0095514) and Cho (US 2010/0079704)
Regarding claim 15, Nam does not teach that the black material is in and of itself light blocking with respect to an ultraviolet light; and the linear polarizer material is in and of itself at least partially light transmitting with respect to the ultraviolet light.
Lee teaches that the black material (Fig. 4-5, [0051]) is in and of itself light blocking with respect to an ultraviolet light ([0051]).
Cho teaches that (Fig. 10 and 16, [0151-0160]) the linear polarizer material (Fig. 16, [0153, 0160]) is in and of itself at least partially light transmitting with respect to the ultraviolet light (Fig. 16, [0153, 0160]), and a color conversion medial layer (230 in Fig. 16, [0155-0160]). 
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Lee and by Cho for the system of Nam since this would help to simplify processes and reduce the fabrication cost (Lee, [0029, 0051]), and it helps to improve luminance and resolution of the LCD (Cho, [0011]).

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nam as applied to claim 13 above, and in view of Zhang (US 2010/0238385).
Regarding claim 16, Nam teaches that the linear polarizer layer (the portions of 1010/1020 corresponding to P1 within A1 in Picture 1) is a wire grid polarizer layer comprising a plurality of substantially parallel wires spaced apart from each other (Picture 1, Fig. 7, [0107-0108]). Nam does not explicitly point out that each of the plurality of substantially parallel wires extends along a direction substantially parallel to the light transmission axis of the first polarizer.
Zhang teaches that (Fig. 1 and 7-8, [0039-0041, 0089]) each of the plurality of substantially parallel wires (18A in Fig. 1 and 7-8, [0039-0041, 0089]) extends along (Fig. 7-8, [0089]) a direction substantially perpendicular to (Fig. 7-8, [0089]) the light transmission axis of the linear polarizer layer (Fig. 7-8, [0089]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Zhang for the system of Nam since this would help to provide a polarizing element having an excellent optical characteristic (Zhang et al., [0009]).
Regarding claim 17, Nam does not teach that each of the plurality of substantially parallel wires has a width in a range of approximately 30 nm to approximately 100 nm and a thickness in a range of approximately 50 nm to approximately 200 nm; and adjacent parallel wires of the plurality of substantially parallel wires are spaced apart by an interval in a range of approximately 30 nm to approximately 100 nm.
Zhang teaches that (Fig. 1 and 7-8, [0039-0041, 0089]) each of the plurality of substantially parallel wires (18A in Fig. 1 and 7-8, [0039-0041, 0089]) has a width in a range of approximately 30 nm to approximately 100 nm (Fig. 1, [0039-0041], W=70nm) and a thickness in a range of approximately 50 nm to approximately 200 nm (Fig. 1, [0039-0041], H=100nm); and adjacent parallel wires (18A in Fig. 1 and 7-8, [0039-0041, 0089]) of the plurality of substantially parallel wires are spaced apart by an interval 
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Zhang for the system of Nam since this would help to provide a polarizing element having an excellent optical characteristic (Zhang et al., [0009]).
Regarding claim 18, Nam also teaches that the plurality of substantially parallel wires (Fig. 7, Picture 1) are a plurality of substantially parallel metal wires (Fig. 7, Picture 1, [0109]).

Allowable Subject Matter
Claims 1-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding independent claim 1, none of the prior art discloses or suggests that a display panel having an inter-subpixel region and a subpixel region, comprising: a spacer layer between a first display substrate and a second display substrate; wherein the first display substrate comprises: a first base substrate; and a black matrix in the inter-subpixel region and on the first base substrate, and comprising a linear polarizer layer in a first region of the inter-subpixel region and outside the subpixel region, and a black material layer in a second region of the inter-subpixel region and outside the subpixel region, the second region outside the first region; orthographic projections of the black material layer and the linear polarizer layer on the first base substrate are substantially non-overlapping; the black matrix is absent of a black material in the first region and absent of a linear polarizer material in the second region; wherein “an orthographic projection of the linear polarizer layer on the first base substrate substantially covers orthographic projections of the plurality of spacers on the first base substrate, and the plurality of 
The most relevant reference, the prior art to Nam (US 2016/0116798) in view of Jiang (CN105807479A) only discloses a display panel having an inter-subpixel region and a subpixel region, comprising: a spacer layer between a first display substrate and a second display substrate; wherein the first display substrate comprises: a first base substrate; and a black matrix in the inter-subpixel region and on the first base substrate, and comprising a linear polarizer layer in a first region of the inter-subpixel region and outside the subpixel region, and a black material layer in a second region of the inter-subpixel region and outside the subpixel region, the second region outside the first region; orthographic projections of the black material layer and the linear polarizer layer on the first base substrate are substantially non-overlapping; the black matrix is absent of a black material in the first region and absent of a linear polarizer material in the second region.
Dependent claims 2-12 would be allowable by virtue of their dependency.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAN LIU/Primary Examiner, Art Unit 2871